     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 1 of 22 Page ID #:1



 1   Alan Harris (SBN 146079)
     David Garrett (SBN 160274)
 2   Lin Zhan (SBN 317087)
     HARRIS & RUBLE
 3   655 North Central Avenue 17th Floor
     Glendale California 91203
 4   Tel: 323.962.3777
     Fax: 323.962.3004
 5   harrisa@harrisandruble.com
     dgarrett@harrisandruble.com
 6   lzhan@harrisandruble.com
 7   Attorneys for Plaintiff
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11   GARY CORREA, individually and on                    Case No:
     behalf of all others similarly situated,
12                                                       COMPLAINT
                  Plaintiff,                             [Class Action; FLSA Collective Action;
13                                                       potential PAGA Representative Action]
        v.
14                                                      1. Cal. Lab. Code §§ 201.5 and 203,
     BONDED FILMS, LLC, a California                       Continuing Wages
15   Limited Liability Company,
     JONATHAN GRAHAM, an individual,                    2. Section 226(a) of the California Labor
16   MOHIT RAMCHANDANI, an                                 Code, Failure to Provide Pay Stubs
     individual, and DOE 1 through and
17   including DOE 10,                                  3. Cal. Lab. Code §§ 510 and 1198, Failure
                                                           to Pay Overtime
18                   Defendants.
                                                        4. Cal Lab. Code §§ 1194, 1197 and
19                                                         1197.1, Failure to Pay Minimum Wages
20                                                      5. Cal. Bus. & Prof. Code § 17200, Unfair
                                                           Competition
21
                                                        6. Cal. Lab. Code § 226(b), Failure to
22                                                         Provide Employment Records
23                                                      7. Cal. Lab. Code § 1198.5, Failure to
                                                           Provide Employment Records
24
                                                        8. Fair Labor Standards Act, 29 U.S.C. §
25                                                         201 et seq.
26
                                                        JURY TRIAL DEMANDED
27

28

                                                    1
                                                COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 2 of 22 Page ID #:2



 1         Plaintiff Gary Correa, by and through his undersigned attorneys, allege as follows:
 2                                 JURISDICTION AND VENUE
 3         1.     This is a class action and the Fair Labor Standards Act, 29 U.S.C. § 201 et
 4   seq., seeking relief under state and federal law on account of unpaid wages, unpaid
 5   overtime, damages, continuing wages, liquidated damages, penalties, restitution, and
 6   attorneys’ fees and costs.
 7         2.     The venue is proper in this Central District of California since a substantial
 8   part of the events or omissions giving rise to the claims occurred in this District.
 9   Defendants maintain an office, transact business, have an agent, or are found in the
10   County of Los Angeles and are within the jurisdiction of this Court for purposes of
11   service of process. The violations of the Fair Labor Standards Act alleged herein had a
12   direct effect on and were committed within the Central District of California, impacting
13   Plaintiff and the Aggrieved Employees. This Court may have supplemental and/or
14   ancillary jurisdiction with respect to the state law claims alleged herein.
15                                        INTRODUCTION
16         3.     Plaintiff Gary Correa (“Correa”) is an individual, who, during the time
17   periods relevant to this Complaint, was and is a resident of the County of Los Angeles,
18   State of California.
19         4.     Defendant Bonded Films, LLC (“Bonded Films”) is a California limited
20   liability company, which at all times relevant herein, conducted business within the
21   Central District of the State of California.
22         5.     Defendant Jonathan Graham (“Graham”) is the manager of Bonded Films,
23   which at all times relevant herein, conducted business within the Central District of the
24   State of California.
25         6.     Defendant Mohit Ramchandani (“Ramchandani”) is the manager of Bonded
26   Films, which at all times relevant herein, conducted business within the Central District
27   of the State of California.
28

                                                    2
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 3 of 22 Page ID #:3



 1         7.     Defendants Doe One through and including Doe Ten are sued herein under
 2   the provisions of section 474 of the California Code of Civil Procedure. Plaintiff is
 3   unaware of the true names, identities or capacities, whether corporate, individual or
 4   otherwise, of said fictitiously named defendants, but leave of Court will be prayed to
 5   amend this pleading to insert the same herein when finally ascertained. Plaintiff is
 6   informed, believes and thereupon allege that each of the fictitiously named Defendants is
 7   an entity, which during the relevant time period maintained a place of business in the
 8   Central District of the State of California.
 9         8.     Plaintiff is informed and believes and thereon allege that, at all times herein
10   mentioned, Defendants, and each of them, were the agents, servants, employees, and/or
11   joint ventures of their co-Defendants as aforesaid, when acting as a principal, were
12   negligent and reckless in the selection and hiring of each and every other Defendants as
13   an agent, servant, employee, corporate officer, and/or joint venture, and that each and
14   every Defendant ratified the acts of the co-Defendants.
15                                  GENERAL ALLEGATIONS
16         9.     Defendant Bonded Films is a production company that was producing a
17   feature film entitled “This is America” (the “Production”). Bonded Films employed
18   Correa as a crew member for the Production.
19         10.    Defendants employed Correa as a crew member on the Production on or
20   about September 28, 2018 and October 2, 2018. On September 28, 2019, Plaintiff has
21   worked for some ten hours on the Production but he did not receive the pay check until
22   November 15, 2018. Plaintiff should have been paid in full for his accrued minimum
23   wages and overtime, issued legally compliant wage statements, and reimbursed for all
24   expenses no later than as prescribed by California Labor Code (“Code”) § 201.5. He has
25   yet to be paid other sums owed to him.
26         11.    Defendants have failed to properly compensate Plaintiff and/or other persons
27   who performed services on the Production or other such projects produced in California
28   (“Aggrieved Employees”). Plaintiff and the Aggrieved Employees worked overtime on
                                                    3
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 4 of 22 Page ID #:4



 1   the filming of the Production, toiling in excess of eight hours in a single day.
 2         12.    At all relevant times mentioned herein, Wage Order 11 and/or 12 of the
 3   California Industrial Welfare Commission applied to Plaintiff and Aggrieved Employees.
 4   In part, the Wage Order reflects employer obligations regarding hours and days of work,
 5   reporting time pay and records (obligations which the employer, here, failed to fulfill,
 6   both with respect to Plaintiff and Aggrieved Employees). The Wage Order provides, in
 7   relevant part:
 8
           3. Hours and Days of Work.
 9         (A) Daily Overtime - General Provisions
10         (1) The following overtime provisions are applicable to employees 18 years
           of age or over and to employees 16 or 17 years of age who are not required
11         by law to attend school and are not otherwise prohibited by law from
12         engaging in the subject work. Such employees shall not be employed more
           than eight (8) hours in any workday or more than 40 hours in any workweek
13         unless the employee receives one and one-half (1.5) times such employee’s
14         regular rate of pay for all hours worked over 40 hours in the workweek.
           Eight (8) hours of labor constitutes a day’s work. Employment beyond eight
15         (8) hours in any workday or more than six (6) days in any workweek is
16         permissible provided the employee is compensated for such overtime as
           follows:
17         (a) Employees may be employed up to a maximum of sixteen (16) hours
18         including meal periods in any one day from the time they are required and do
           report until dismissed, provided the employee is compensated for such
19         overtime at not less than:
20         (1) For daily employees and weekly employees, excluding weekly employees
           guaranteed more than forty (40) hours a workweek and “on call” employees,
21         one and one-half (1.5) times the employee’s regular rate of pay for all hours
22         worked in excess of eight (8) hours up to and including twelve (12) hours in
           any one workday, and for the first eight (8) hours worked on the seventh (7th)
23         consecutive day of work in a workweek; and
24
           (2) Double the employee’s regular rate of pay for all hours worked in excess
           of twelve (12) hours in any workday, , and for all hours worked in excess of
25         eight (8) hours on the seventh (7th) consecutive day of work in a workweek.
26         (3) Overtime payments shall not be compounded and all payments made by
           the employer for daily overtime on the basis herein above specified shall be
27         applied toward any sum for weekly overtime.
28

                                                   4
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 5 of 22 Page ID #:5



 1         (4) The overtime rate of compensation required to be paid to a nonexempt
           full-time salaried employee shall be computed by using the employee’s
 2         regular hourly salary as one-fortieth (1/40) of the employee’s weekly salary.
 3         The overtime rate of compensation required to be paid to a nonexempt full-
           time salaried employee shall be computed by using the employee’s regular
 4         hourly salary as one-fortieth (1/40) of the employee’s weekly salary.
 5         ...
           7. Records.
 6         (A) Every employer shall keep accurate information with respect to each
 7         employee including the following:
           (1) Full name, home address, occupation and social security number.
 8         (2) Birth date, if under 18 years, and designation as a minor.
 9         (3) Time records showing when the employee begins and ends each work
           period. Meal periods, split shift intervals and total daily hours worked shall
10         also be recorded. Meal periods during which operations cease and authorized
11         rest periods need not be recorded.
           (4) Total wages paid each payroll period, including value of board, lodging,
12         or other compensation actually furnished to the employee.
13         (5) Total hours worked in the payroll period and applicable rates of pay.
           This information shall be made readily available to the employee upon
14         reasonable request.
15         (6) When a piece rate or incentive plan is in operation, piece rates or an
           explanation of the incentive plan formula shall be provided to employees.
16         An accurate production record shall be maintained by the employer.
17         (B) Every employer shall semimonthly or at the time of each payment of
           wages furnish each employee, either as a detachable part of the check, draft,
18         or voucher paying the employee’s wages, or separately, an itemized
19         statement in writing showing: (1) all deductions; (2) the inclusive dates of
           the period for which the employee is paid; (3) the name of the employee or
20         the employee’s social security number; and (4) the name of the employer,
21         provided all deductions made on written orders of the employee may be
           aggregated and shown as one item.
22
           (C) All required records shall be in the English language and in ink or other
23         indelible form, properly dated, showing month, day and year, and shall be
           kept on file by the employer for at least three years at the place of
24
           employment or at a central location within the State of California. An
25         employee’s records shall be available for inspection by the employee upon
           reasonable request.
26
     Cal. Code Regs., Title 8 §§ 11110, 11120
27         13.   At all relevant times mentioned herein, section 201.5 of the California Labor
28

                                                 5
                                             COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 6 of 22 Page ID #:6



 1   Code provided in part:
 2
           (a) For purposes of this section, the following definitions apply:
 3         (1) “An employee engaged in the production or broadcasting of motion
           pictures” means an employee to whom both of the following apply:
 4
           (A) The employee’s job duties relate to or support the production or
 5         broadcasting of motion pictures or the facilities or equipment used in the
           production or broadcasting of motion pictures.
 6
           (B) The employee is hired for a period of limited duration to render services
 7         relating to or supporting a particular motion picture production or
           broadcasting project, or is hired on the basis of one or more daily or weekly
 8
           calls.
 9         (2) “Daily or weekly call” means an employment that, by its terms, will
           expire at the conclusion of one day or one week, unless renewed.
10
           (3) “Next regular payday” means the day designated by the employer,
11         pursuant to Section 204, for payment of wages earned during the payroll
           period in which the termination occurs.
12
           (4) “Production or broadcasting of motion pictures” means the development,
13         creation, presentation, or broadcasting of theatrical or televised motion
           pictures, television programs, commercial advertisements, music videos, or
14
           any other moving images, including, but not limited to, productions made
15         for entertainment, commercial, religious, or educational purposes, whether
           these productions are presented by means of film, tape, live broadcast, cable,
16
           satellite transmission, Web cast, or any other technology that is now in use
17         or may be adopted in the future.
18
           (b) An employee engaged in the production or broadcasting of motion
           pictures whose employment terminates is entitled to receive payment of the
19         wages earned and unpaid at the time of the termination by the next regular
20
           payday.
           (c) The payment of wages to employees covered by this section may be
21         mailed to the employee or made available to the employee at a location
22
           specified by the employer in the county where the employee was hired or
           performed labor. The payment shall be deemed to have been made on the
23         date that the employee’s wages are mailed to the employee or made
24         available to the employee at the location specified by the employer,
           whichever is earlier.
25         (d) For purposes of this section, an employment terminates when the
26         employment relationship ends, whether by discharge, lay off, resignation,
           completion of employment for a specified term, or otherwise.
27         (e) Nothing in this section prohibits the parties to a valid collective
28         bargaining agreement from establishing alternative provisions for final

                                                 6
                                            COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 7 of 22 Page ID #:7



 1         payment of wages to employees covered by this section if those provisions
           do not exceed the time limitation established in Section 204.
 2
     Cal. Lab. Code § 201.5. At all relevant times mentioned herein, section 201.5 of the
 3
     California Labor Code controlled final payment of wages to Plaintiff and the Aggrieved
 4
     Employees.
 5
           14.    At all relevant times mentioned herein, section 203 of the California Labor
 6
     Code provided:
 7
           If an employer willfully fails to pay, without abatement or reduction, in
 8
           accordance with Sections 201, 201.5, 202 and 202.5, any wages of an
 9         employee who is discharged or who quits, the wages of the employee shall
           continue as a penalty from the due date thereof at the same rate until paid or
10
           until action therefore is commence; but the wages shall not continue for
11         more than 30 days.
12   Cal. Lab. Code § 203.
13         15.    By failing to pay Plaintiff and Aggrieved Employees all wages when due at
14   the end of employment, Plaintiff and Aggrieved Employees are entitled to continuing
15   wages pursuant to section 203 of the California Labor Code.
16         16.    At all times relevant herein, section 204 of the California Labor Code
17   provided in part:
18         All wages, other than those mentioned in Section 201, 201.3, 202, 204.1, or
19         204.2, earned by any person in any employment are due and payable twice
           during each calendar month, on days designated in advance by the employer
20         as the regular paydays. Labor performed between the 1st and 15th days,
21         inclusive, of any calendar month shall be paid for between the 16th and the
           26th day of the month during which the labor was performed, and labor
22         performed between the 16th and the last day, inclusive, of any calendar
23         month, shall be paid for between the 1st and 10th day of the following
           month.
24
     Cal. Lab. Code § 204.
25
           17.    In no event should Plaintiff or the Aggrieved Employees have been paid
26
     later than the time periods established by sections 201.5 or 204 of the California Labor
27
     Code, but certain payments to Plaintiff and the Aggrieved Employees were made months
28

                                                  7
                                             COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 8 of 22 Page ID #:8



 1   after they were due, or not at all, leading to penalties and civil penalties under sections
 2   203 and 204 of the California Labor Code.
 3         18.    At all times relevant herein, section 210 of the California Labor Code
 4   provided:
 5
           In addition to, and entirely Bonded Films and apart from, any other penalty
 6         provided in this article, every person who fails to pay the wages of each
           employee as provided in Sections 204, 204b, 204.1, 204.2, 205, 205.5, and
 7
           1197.5, shall be subject to a civil penalty as follows: (a) For any initial
 8         violation, one hundred dollars ($100) for each failure to pay each employee;
           (b) For each subsequent violation, or any willful or intentional violation, two
 9
           hundred dollars ($200) for each failure to pay each employee, plus 25
10         percent of the amount unlawfully withheld.
11   Cal. Lab. Code § 210.
12         19.    At all relevant times mentioned herein, section 226 of the Code provided:
13          (a) Every employer shall, semimonthly or at the time of each payment of
14         wages, furnish each of their or her employees, either as a detachable part of
           the check, draft, or voucher paying the employee’s wages, or separately
15         when wages are paid by personal check or cash, an itemized statement in
16         writing showing (1) gross wages earned, (2) total hours worked by the
           employee, except for any employee whose compensation is solely based on
17         a salary and who is exempt from payment of overtime under subdivision (a)
18         of Section 515 or any applicable order of the Industrial Welfare
           Commission, (3) the number of piece rate units earned and any applicable
19         piece rate if the employee is paid on a piece-rate basis, (4) all deductions,
20         provided, that all deductions made on written orders of the employee may be
           aggregated and shown as one item, (5) net wages earned, (6) the inclusive
21         dates of the period for which the employee is paid, (7) the name of the
22         employee and their or her social security number, except that by January 1,
           2008, only the last four digits of their or her social security number or an
23         employee identification number other than a social security number may be
24         shown on the itemized statement, (8) the name and address of the legal
           entity that is the employer, and (9) all applicable hourly rates in effect during
25         the pay period and the corresponding number of hours worked at each
26         hourly rate by the employee. The deductions made from payments of wages
           shall be recorded in ink or other indelible form, properly dated, showing the
27         month, day, and year, and a copy of the statement or a record of the
28         deductions shall be kept on file by the employer for at least three years at the
                                                   8
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 9 of 22 Page ID #:9



 1         place of employment or at a central location within the State of California.

 2         ...
 3         (e) An employee suffering injury as a result of a knowing and intentional
 4         failure by an employer to comply with subdivision (a) is entitled to recover
           the greater of all actual damages or fifty dollars ($50) for the initial pay
 5         period in which a violation occurs and one hundred dollars ($100) per
 6         employee for each violation in a subsequent pay period, not exceeding an
           aggregate penalty of four thousand dollars ($4,000), and is entitled to an
 7         award of costs and reasonable attorney’s fees.
 8
           ...
 9
           (g) An employee may also bring an action for injunctive relief to ensure
10         compliance with this section, and is entitled to an award of costs and
11         reasonable attorney’s fees.
12   Code § 226. Defendants employed Plaintiff and Aggrieved Employees, but, in all cases,

13   Defendants failed to provide them with the data required by section 226(a) of the Code.

14   For example, Defendants failed to provide the inclusive dates of the pay period on the

15   wage statements, thereby making it impossible to determine, from the wage statement

16   alone, the required information or the dates on which wage payments are due or the legal

17   name and address of the employer. Bonded Films, did not specifically identify itself at

18   the employer. All of the foregoing was intentional misconduct of Defendants that injured

19   Plaintiff and Aggrieved Employees insofar as they were subjected to confusion and

20   deprived of information to which they were legally entitled.

21         20.   At all relevant times mentioned herein, section 510(a) of the California

22   Labor Code provided:

23         Eight hours of labor constitutes a day’s work. Any work in excess of eight
           hours in one workday and any work in excess of 40 hours in any one
24
           workweek and the first eight hours worked on the seventh day of work in
25         any one workweek shall be compensated at the rate of at least one and one-
           half times the regular rate of pay for an employee. Any work in excess of 12
26
           hours in one day shall be compensated at the rate of no less than twice the
27         regular rate of pay for an employee. In addition, any work in excess of eight
           hours on any seventh day of a workweek shall be compensated at the rate of
28

                                                 9
                                             COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 10 of 22 Page ID #:10



 1          no less than twice the regular rate of pay of an employee. Nothing in this
            section requires an employer to combine more than one rate of overtime
 2          compensation in order to calculate the amount to be paid to an employee for
 3          any hour of overtime work. The requirements of this section do not apply to
            the payment of overtime compensation to an employee working pursuant to
 4          any of the following: (1) An alternative workweek schedule adopted
 5          pursuant to Section 511. (2) An alternative workweek schedule adopted
            pursuant to a collective bargaining agreement pursuant to Section 514.
 6
      Cal. Lab. Code § 510.
 7
            21.    Defendants failed to pay proper overtime to Plaintiff and Aggrieved
 8
      Employees.
 9
            22.    At all relevant times mentioned herein, section 1194 of the California Labor
10
      Code provided:
11
            Notwithstanding any agreement to work for a lesser wage, any employee
12
            receiving less than the legal minimum wage or the legal overtime
13          compensation applicable to the employee is entitled to recover in a civil
            action the unpaid balance of the full amount of this minimum wage or
14
            overtime compensation, including interest thereon, reasonable attorney’s
15          fees, and costs of suit.
16    Cal. Lab. Code § 1194.
17          23.    Plaintiff and Aggrieved Employees were not timely paid the minimum
18    wages and/or overtime to which they were entitled.
19          24.    At all relevant times mentioned herein, section 558.1 of the California Labor
20    Code provided:
21          (a) Any employer or other person acting on behalf of an employer, who
22          violates, or causes to be violated, any provision regulating minimum wages
23          or hours and days of work in any order of the Industrial Welfare
24          Commission, or violates, or causes to be violated, Sections 203, 226, 226.7,
25          1193.6, 1194, or 2802, may be held liable as the employer for such violation.
26          (b) For purposes of this section, the term “other person acting on behalf of
27          an employer” is limited to a natural person who is an owner, director,
28          officer, or managing agent of the employer, and the term “managing agent”
                                                  10
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 11 of 22 Page ID #:11



 1          has the same meaning as in subdivision (b) of Section 3294 of the Civil
 2          Code.
 3          (c) Nothing in this section shall be construed to limit the definition of employer
 4          under existing law.
 5    Cal. Lab. Code § 558.1. Defendants are the joint employers or other persons acting on
 6    behalf of an employer who violated, or caused to be violated the relevant sections of the
 7    Code referenced herein.
 8          25.     At all relevant times mentioned herein, section 558 of the California Labor
 9    Code provided:
10
            Any employer or other person acting on behalf of an employer who violates,
11          or causes to be violated, a section of this chapter or any provision regulating
            hours and days of work in any order of the Industrial Welfare Commission
12
            shall be subject to a civil penalty as follows: (1) For any initial violation,
13          fifty dollars ($50) for each underpaid employee for each pay period for
            which the employee was underpaid in addition to an amount sufficient to
14
            recover underpaid wages. (2) For each subsequent violation, one hundred
15          dollars ($100) for each underpaid employee for each pay period for which
            the employee was underpaid in addition to an amount sufficient to recover
16
            underpaid wages. (3) Wages recovered pursuant to this section shall be paid
17          to the affected employee.
18    Cal. Lab. Code § 558. Defendants are the employers or other persons acting on behalf of
19    an employer who violated, or caused to be violated the relevant sections of the California
20    Labor Code referenced herein.
21
                                  CLASS ACTION ALLEGATIONS
22
            26.     Plaintiff brings the first through fifth claims for relief alleged below pursuant
23
      to Rule 23 of the Federal Rules of Civil Procedure. Rule 23 provides, in part:
24

25                 (a) Prerequisites. One or more members of a class may sue or be sued
            as representative parties on behalf of all members only if: (1) the class is so
26          numerous that joinder of all members is impracticable; (2) there are
27          questions of law or fact common to the class; (3) the claims or defenses of
            the representative parties are typical of the claims or defenses of the class;
28          and (4) the representative parties will fairly and adequately protect the
                                                    11
                                                COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 12 of 22 Page ID #:12



 1          interests of the class.
                   (b) Types of Class Actions. A class action may be maintained if Rule
 2          23(a) is satisfied and if: . . . (3) the court finds that the questions of law or
 3          fact common to class members predominate over any questions affecting
            only individual members, and that a class action is superior to other
 4          available methods for fairly and efficiently adjudicating the controversy.
 5          27.      Pursuant to subdivisions (b)(3) of Rule 23, Plaintiff seeks to represent a
 6    Class consisting (hereafter referred to as the “Class”) of:
 7
            All Aggrieved Employees, defined as Plaintiff and other employees who
 8          were paid wages on account of services performed for Defendants during the
 9          period during the period beginning no earlier than three years prior to the
            filing hereof to the mailing of class notice (such persons are referred to
10          hereafter as “Class Members.”), and such period is referred to hereafter as
11          the “Class Period”).
12          28.      The number of persons within the Class is great, believed to be in excess a

13    hundred. It is therefore impractical to join each class member as a named plaintiff.

14    Accordingly, the utilization of a class action is the most economically feasible means of

15    determining the merits of this litigation.

16          29.      Despite the numerosity of the members of the Class, membership within it is

17    readily ascertainable through an examination of the records that Defendants is required

18    by law to keep and that it has kept. Likewise, the dollar amounts owed to Plaintiff and

19    Class Members are readily ascertainable by an examination of the same records.

20          30.      Each Class is proper insofar as common questions of fact and of law

21    predominate over individual issues regarding the money owed and wage statement issued

22    to each class member.

23          31.      There is a well-defined community of interest in the questions of law and

24    fact common to the Class. The key questions are the same for each Class Member,

25    namely,

26          (a) Whether the class member as an employee of Defendants within California was

27                paid timely;

28          (b) Whether Defendants’ failure to compensate for all hours worked resulted in a

                                                     12
                                                COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 13 of 22 Page ID #:13



 1                failure to pay minimum wages and overtime wages;
 2          (c) Whether Defendants’ failure to provide pay stubs in violation of Section 226(a)
 3                of the California Labor Code,
 4          (d) Whether the failure to timely pay all ways give rise to liquidated damages under
 5                the FLSA.
 6          32.      Plaintiff’s claims are typical of the claims of Class Members, which all arise
 7    out of the same general operative facts, namely, that Defendants have a policy and
 8    practice of not paying for all hours worked and timely paying class members. Plaintiff
 9    has no conflict of interest with Class Members, and he is able to represent the common
10    interests fairly and adequately.
11          33.      A class action is a far-superior method for the fair and efficient adjudication
12    of this controversy for a number of reasons. First, the persons within the Class are
13    numerous, and joinder of all of them is impractical. Second, the disposition of all class
14    members’ claims in a single class action rather than in individual actions will benefit both
15    the parties and the Court. In that regard, the claims of each individual Class Member are
16    too small to litigate individually, and the commencement of hundreds of separate actions
17    would lead to an undue burden on scarce judicial and administrative resources. The
18    alternative of individual proceedings before California’s Labor Commissioner is
19    impractical inasmuch as that agency has insufficient resources to process such claims
20    promptly, and, under the provisions of California Labor Code section 98.2, if the
21    individual Class Members were to succeed in obtaining awards in their favor, such
22    awards would be appealable as a matter of right for a de novo trial in Superior Court,
23    leading to a multiplicity of such trials in that court. In addition, absent class treatment,
24    employees will most likely be unable to secure redress given the time and expense
25    necessary to pursue individual claims, and individual class members will likely be unable
26    to retain counsel willing to prosecute their claims on an individual basis given the small
27    amount of recovery. As a practical matter, denial of class treatment will lead to denial of
28    recovery to the individual class members.
                                                     13
                                                  COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 14 of 22 Page ID #:14



 1          34.       The interest of each Class Member in controlling the prosecution of his or
 2    her individual claim against Defendants is small when compared with the efficiency of a
 3    class action.
 4                                   FIRST CAUSE OF ACTION
                      (Continuing Wages, California Labor Code §§ 201.5, 203, 204
 5                     On Behalf of Plaintiff and the Class Against All Defendants)
 6          26.       Plaintiff realleges and incorporates herein by reference the allegations
 7    contained in this Complaint as though fully set forth herein.
 8          27.       Defendants employed Plaintiff on the Production. As of the date of filing of
 9    this Complaint, Plaintiff has not been timely compensated in full for his services.
10          28.       Upon information and belief, Aggrieved Employees have not been timely
11    compensated in full for their services.
12          29.       Plaintiff worked for Defendants in September of 2018 but received wages in
13    November 2018.
14          30.       Defendants’ failure to compensate Plaintiff and Aggrieved Employees
15    within the time for which provision is made by section 201.5 of the California Labor
16    Code, despite their knowledge of their obligation to do so, was and is “willful” as the
17    word is used in section 203.
18          31.       Pursuant to section 203 of the California Labor Code, Plaintiff and the Class
19    Members are entitled to continuing wages from Defendant Bonded Films in an amount
20    according to proof, and of at least $18,900, for Plaintiff. Plaintiff and Aggrieved
21    Employees are also entitled to recover costs and reasonable attorneys’ fees under section
22    218.5 of the California Labor Code.
23
                                  SECOND CAUSE OF ACTION
24          (Failure to Provide Information on Pay Stubs, California Labor Code § 226(a)
                            On Behalf of Plaintiff Against All Defendants)
25
            32.       Plaintiff realleges and incorporates herein by reference the allegations
26
      contained in this Complaint as though fully set forth herein.
27

28

                                                      14
                                                 COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 15 of 22 Page ID #:15



 1          33.    Defendants failed to timely provide Plaintiff and Aggrieved Employees with
 2    wage statements conforming to the requirements of section 226(a) of the California Labor
 3    Code. For example, Defendants failed to provide the inclusive dates of the pay period on
 4    the wage statements, thereby making it impossible to determine, from the wage statement
 5    alone, the required information or the dates on which wage payments are due or the legal
 6    name and address of the employer. Bonded Films, did not specifically identify itself at
 7    the employer. All of the foregoing was intentional misconduct of Defendants that injured
 8    Plaintiff and Aggrieved Employees insofar as they were subjected to confusion and
 9    deprived of information to which they were legally entitled.
10          34.    The failure of Defendants to provide proper wage statements violates section
11    226(a) of the California Labor Code insofar as neither the Plaintiff nor other Aggrieved
12    Employees have received data to which they are entitled. The failure to provide Plaintiff
13    or Aggrieved Employees with wage statements caused Plaintiff and Aggrieved
14    Employees injury by depriving them of information to which they are legally entitled.
15          35.    Accordingly, Plaintiff is entitled to damages in an amount according to proof
16    and costs and reasonable attorney’s fees in accordance with the provisions of California
17    Labor Code section 226(e), all in an amount of at least $50.
18
                                  THIRD CAUSE OF ACTION
19                       (Damages for Unpaid Overtime Compensation,
                             California Labor Code §§ 510 and 1198
20
                    On Behalf of Plaintiff and the Class Against All Defendants)
21          36.    Plaintiff realleges and incorporates herein by reference the allegations
22    contained in this Complaint as though fully set forth herein.
23          37.    On the Production, Plaintiff, as well as Aggrieved Employees, worked many
24    hours for Defendants, including overtime, without compensation for work performed, as
25    required by law. However, they were not compensated for all overtime worked and the
26    overtime rate was incorrectly calculated.
27

28

                                                   15
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 16 of 22 Page ID #:16



 1          38.    Plaintiff and Aggrieved Employees are entitled to recover an amount
 2    according to proof. Plaintiff and Aggrieved Employees are also entitled to recover costs
 3    and reasonable attorneys’ fees under section 1194 of the California Labor Code.
 4
                                FOURTH CAUSE OF ACTION
 5                           (Damages for Unpaid Minimum Wages,
                      California Labor Code §§ 510, 1194, 1197.2 and 1198
 6
                    On Behalf of Plaintiff and the Class Against All Defendants)
 7          39.    Plaintiff realleges and incorporates herein by reference the allegations
 8    contained in this Complaint as though fully set forth herein.
 9          40.    On the Production, Plaintiff and Aggrieved Employees, worked many hours
10    for Defendants, without compensation for work performed, as required by law.
11          41.    Plaintiff and Aggrieved Employees are entitled to recover liquidated
12    damages under section 1194.2 of the California Labor Code in an amount according to
13    proof. Plaintiff and Aggrieved Employees are also entitled to recover costs and
14    reasonable attorneys’ fees under section 1194 of the California Labor Code.
15
                                   FIFTH CAUSE OF ACTION
16      (Unfair Business Practices On Behalf of Plaintiff and the Class Members Against All
17                                         Defendants)

18          42.    Plaintiff realleges and incorporates herein by reference the allegations

19    contained in this Complaint as though fully set forth herein.

20          43.    Business and Professions Code section 17200 et seq. prohibits acts of unfair

21    competition, including any “unlawful, unfair, or fraudulent business act or practice.” Cal.

22    Bus. & Prof. Code § 17200 et seq. Plaintiff alleges that Defendants have engaged in

23    unfair business practices in California by the above-described failure to pay all accrued

24    overtime.

25          44.    Defendants’ violations of the FLSA and California wage and hour laws

26    constitutes a business practice because Defendants’ aforementioned acts and omissions

27    were done repeatedly over a significant period of time, and in a systematic manner, to the

28    detriment of Plaintiff and Aggrieved Employees.

                                                   16
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 17 of 22 Page ID #:17



 1          45.    Defendants have avoided payment of wages and overtime wages and other
 2    benefits required by the FLSA, the California Labor Code, the California Code of
 3    Regulations, and the applicable IWC Wage Order.
 4          46.    As a result of Defendants’ unfair and unlawful business practices,
 5    Defendants have reaped unfair and illegal profits during the relevant time period herein at
 6    the expense of Plaintiff and the Aggrieved Employees and members of the public.
 7    Defendants should be made to disgorge their ill-gotten gains and to restore them to
 8    Plaintiff and Aggrieved Employees.
 9          47.    The actions of Defendant Bonded Films entitle Plaintiff to seek the remedies
10    available under section 17200 et seq. Plaintiff seeks a full restitution of said amounts
11    from Defendant Bonded Films, as necessary and according to proof, to restore any and all
12    amounts—including interest—withheld, acquired, or converted by Bonded Films by
13    means of the unfair practices complained of herein. Plaintiff, on behalf of themselves, as
14    well as on behalf of the general public, further seeks attorney’s fees and costs pursuant to
15    sections 218.5 of the Labor Code and 1021.5 of the Code of Civil Procedure. In addition,
16    Plaintiff seeks the appointment of a receiver as necessary.
17
                                   SIXTH CAUSE OF ACTION
18        (Failure to Provide Employment Records Upon Request Cal. Lab. Code § 226(b)
                         On Behalf of Plaintiff Only and Against Defendants)
19
            48.    Plaintiff realleges and incorporates herein by reference the allegations
20
      contained in this Complaint as though fully set forth herein.
21
            49.    Pursuant to Labor Code section 226(b), an employer shall afford current and
22
      former employees the right to inspect or copy the records pertaining to that current or
23
      former employee, upon reasonable request to the employer.
24
            50.    Plaintiff has requested that Defendants permit inspection or copying of his
25
      employment records pursuant to Labor Code section 226(b). Defendants have failed to
26
      provide Plaintiff his employment records within 21 days of the request.
27

28

                                                   17
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 18 of 22 Page ID #:18



 1          51.    Pursuant to Labor Code Section 226(b) and (f), Plaintiff is entitled, and
 2    hereby seeks to recover from Defendants a seven-hundred-fifty dollar ($750) penalty for
 3    Plaintiff, reasonable attorney’s fees, and the costs of bringing this cause of action.
 4
                                SEVENTH CAUSE OF ACTION
 5        (Failure to Provide Employment Records Upon Request Cal. Lab. Code § 1198.5
                         On Behalf of Plaintiff Only and Against Defendants)
 6
            52.    Plaintiff realleges and incorporates herein by reference the allegations
 7
      contained in this Complaint as though fully set forth herein.
 8
            53.    Pursuant to Labor Code section 1198.5, an employer shall make the contents
 9
      of an employee’s personnel records available for inspection.
10
            54.    Plaintiff has requested that Defendants permit inspection or copying of their
11
      personnel records pursuant to Labor Code section 1198.5. Defendant has failed to
12
      provide Plaintiff with an opportunity to inspect or copy his employment records within
13
      30 days of the request.
14
            55.    Pursuant to Labor Code Section 1198.5(k), Plaintiff is entitled, and hereby
15
      seeks to recover from Defendants a seven-hundred-fifty dollar ($750) penalty for each
16
      Plaintiff, reasonable attorney’s fees, and the costs of bringing this cause of action.
17

18
                                 EIGHTH CAUSE OF ACTION
19     (Fair Labor Standards Act On Behalf of Plaintiff and Aggrieved Employees Against All
                                           Defendants)
20
            56.    Plaintiff realleges and incorporates herein by reference the allegations
21
      contained in this Complaint as though fully set forth herein.
22
            57.    Plaintiff is informed and believe, and on that basis allege, that Defendants
23
      are employers engaged in an enterprise in interstate commerce whose gross annual
24
      volume of business done is not less than $500,000 pursuant to the Fair Labor Standards
25
      Act (“FLSA”), 29 U.S.C. § 201 et seq.
26
            58.    Under 29 U.S.C. §§ 207(a) and 216(b), Plaintiff and Aggrieved Employees
27
      are entitled to recover from Defendants unpaid wages and overtime pay at a rate of 1.5
28

                                                    18
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 19 of 22 Page ID #:19



 1    times the regular rate of pay for hours worked in excess of 40 hours per week, and an
 2    equal amount as liquidated damages, as well as costs and attorney’s fees
 3          59.    Defendants failed to compensate Plaintiff as required by 29 U.S.C. §§ 207(a)
 4    and 216(b) by failing to compensate Plaintiff and Aggrieved Employees for all time
 5    worked.
 6          60.    Under 29 U.S.C. §§ 207(a) and 216(b), Plaintiff and Aggrieved Employees
 7    are entitled to recover from Defendants their liquidated damages and/or unpaid wages for
 8    hours worked in an amount to be proven at trial, as well as costs and attorney’s fees.
 9          61.    Defendants’ violations of 29 U.S.C. § 207 were willful and intentional.
10          62.    Plaintiff brings this claim on a collective-action basis pursuant to the FLSA.
11    The FLSA permits an employee to bring an action for unpaid wages on “behalf of
12    himself . . . and other employees similarly situated,” so long as all similarly situated
13    employees “give[] [their] consent in writing to become . . . a party.” 29 U.S.C. § 216(b).
14    Pursuant to the FLSA, Plaintiff seeks to represent a Collective Action defined as:
15          All Aggrieved Employees, defined as persons who provided services for
16          Defendants during the period of time commencing three years prior to the
17          filing of the Complaint, who were provided a wage statement in the State of
18          California.
19          63.    On information and belief, none of the employees were timely paid all
20    wages as required by sections 201.5, 203 or 204 of the California Labor Code.
21          64.    Plaintiff’s consents to bring this action is attached hereto as Exhibit 1.
22
      WHEREFORE, Plaintiff prays judgment as follows:
23
            1.     That the Court certify the Class.
24
            2.     That, under the First Cause of Action for Continuing Wages, it be adjudged
25
      that the failure of Defendants to make payment of Plaintiff’s and Class Members’ wages
26
      was in violation of section 201.5, and 204 of the California Labor Code, and was
27
      “willful” as that word is used in section 203 of the California Labor Code, and that the
28

                                                    19
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 20 of 22 Page ID #:20



 1    Court enter judgment against Defendants in favor of Plaintiff and Class Members. That
 2    judgment be entered in favor of Plaintiff and Aggrieved Employees in an amount
 3    according to law and proof, in the sum of at least $18,900, interest thereon, and costs and
 4    reasonable attorneys’ fees in accordance with the provisions of California Labor Code
 5    section 218.5.
 6          3.     That, under the Second Cause of Action, the Court enter judgment in favor
 7    of Plaintiff and against Bonded Films. That judgment be entered in favor of Plaintiff in an
 8    amount of at least $50, and costs and reasonable attorneys’ fees in accordance with the
 9    provisions of California Labor Code section 226(e).
10          4.     That, under the Third Cause of Action for Failure to Pay Overtime, this
11    Court enter judgment in favor of Plaintiff and Aggrieved Employees against Defendants
12    in the amount of unpaid overtime and liquidated damages according to proof, interest
13    thereon, and costs and reasonable attorneys’ fees pursuant to sections 1194.
14          5.     That, under the Fourth Cause of Action for Failure to Pay Minimum
15    Wages, this Court enter judgment in favor of Plaintiff and Class Members against
16    Defendants in the amount of unpaid minimum wages and liquidated damages according
17    to proof, interest thereon, and costs and reasonable attorneys’ fees pursuant to sections
18    1194 and 1194.2.
19          6.     That, with respect to the Fifth Cause of Action for Unfair Competition, this
20    Court enter judgment in favor of Plaintiff and Class Members against Defendants in the
21    amount according to proof. Plaintiff seeks full restitution of said amounts from
22    Defendants, as necessary and according to proof, to restore any and all amounts—
23    including interest—withheld, acquired, or converted by Defendants by means of the
24    unfair practices complained of herein. Plaintiff, on behalf of themselves, as well as on
25    behalf of the general public, further seeks attorney’s fees and costs pursuant to sections
26    218.5 of the Labor Code and 1021.5 of the Code of Civil Procedure. In addition, Plaintiff
27    seeks the appointment of a receiver as necessary.
28          7.     That, with respect to the Sixth Cause of Action for Failure to Provide
                                                   20
                                               COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 21 of 22 Page ID #:21



 1    Employment Records, this Court enter judgment in favor of Plaintiff against Defendant
 2    Bonded Films of $750 per Plaintiff, reasonable attorney’s fees, and the costs of bringing
 3    this cause of action under Labor Code Section 226(b) and (f).
 4          8.    That, with respect to the Seventh Cause of Action for Failure to Provide
 5    Personnel Records, this Court enter judgment in favor of Plaintiff against Defendant
 6    Bonded Films of $750 per Plaintiff, reasonable attorney’s fees, and the costs of bringing
 7    this cause of action pursuant to Labor Code Section 1198.5(k).
 8          9.    That, under the Eighth Cause of Action for Violation of the Fair Labor
 9    Standards Act, the Court certify a collective action and enter judgment in favor of
10    Plaintiff and Class Members against All Defendants, including attorneys’ fees and
11    reimbursement of costs. That judgment be entered in favor of Plaintiff and Class
12    Members in an amount according to proof or as otherwise plead.
13          For such further relief as the Court may order, including attorney’s fees, costs, and
14    interest pursuant to Labor Code sections 218.5 and 218.6, and Code of Civil Procedure
15    section 1021.5, in an amount according to proof.
16

17    DATED: July 9, 2019                                 HARRIS & RUBLE
18

19                                                        /s/ Alan Harris
                                                          Alan Harris
20                                                        Attorney for Plaintiff
21

22

23

24

25

26
27

28

                                                  21
                                              COMPLAINT
     Case 2:19-cv-05910-CAS-JEM Document 1 Filed 07/09/19 Page 22 of 22 Page ID #:22



                                         Index to Exhibits
 1

 2    Exhibit 1 – Plaintiff’s FLSA consent forms.
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    22
                                             COMPLAINT
